Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flow measuring device having a transducer with an elastically deforming spring supporting element.
The disclosure is objected to because of the following informalities: with respect to Fig. 3 description, Applicant refers to numeral 34 as a side face (para 0054) and front face (para 0057).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ploss et al. (2018/0149505) (hereinafter Ploss) in view of Pors et al. (2007/0232919) (hereinafter Pors).
Regarding claim 1, Ploss teaches a measuring device (Fig. 1) for determining a fluid variable relating to a fluid and/or a fluid flow of the fluid, the measuring device comprises: a controller (2, para 0066); a measuring tube (10) serving to accommodate and/or guide the fluid and having a side wall; vibration transducers (A, B) including a first vibration transducer (A) and a second vibration transducer (B), said first vibration transducer disposed at said measuring tube, at least two vibration elements (piezoelectric transducer element, para 0068) spaced apart from one another (Fig. 1), and said controller configured to drive said vibration elements in such a way that together said vibration elements excite a guided wave in said side wall of said measuring tube that can be guided directly in said side wall or indirectly via the fluid to said second vibration transducer disposed at said measuring tube or back to said first vibration transducer, in order to be detected thereby said controller for a determination of measurement data, and said controller device configured to determine the fluid variable depending on the measurement data (para 0067).
Ploss does not explicitly teach a first vibration transducer having a supporting device in a location that is fixed with respect to said measuring tube, and an elastically deformed spring elements each clamped between a respective side face of one of said vibration elements averted from said measuring tube and said supporting device, said elastically deformed spring elements pressing said vibration elements against said measuring tube or a coupling element disposed between said measuring tube and said vibration elements.
Pors teaches a first vibration transducer (2) having a supporting device (5) in a location that is fixed with respect to the measuring tube (1), and an elastically deformed spring elements (10) each clamped between a respective side face of one of said vibration elements averted from said measuring tube and said supporting device, said elastically deformed spring elements pressing said vibration elements against said measuring tube or a coupling element disposed between said measuring tube and said vibration elements (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an elastically deforming spring element between a surface of the vibration element and the and the supporting device since such an arrangement would provide enough contact pressure for attaching the transducer to the line without risk of damaging the transducer.
Regarding claim 10, Pors teaches the elastically deformed spring elements are formed of a metal (inherent feature of a spring).
Allowable Subject Matter
Claims 2-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a measuring device including at least one of the vibration elements having a measuring tube side, a vibration body with a first side face and a second side face, a first electrode disposed on said first side face of said vibration body on said measuring tube side, and a second electrode averted from said measuring tube that is disposed at said second side face of said vibration body averted from said measuring tube on an opposite side to said measuring tube side, wherein said first electrode on said measuring tube side extends over a further side face of said vibration body that is angled with respect to said first and second side faces on said measuring tube side and averted from said measuring tube.
Prior arts made available fail to teach or fairly suggest the measuring device comprising the vibration elements each have a plurality of spaced contact regions and one of said elastically deformed spring elements contacts said respective side face of a respective one of said vibration elements averted from said measuring tube at said plurality of spaced contact regions, wherein said spaced contact regions are each disposed in a region of a vibration node of a natural vibration of said respective vibration element.
Prior arts made available fail to teach or fairly suggest the measuring device comprising at least one of said elastically deformed spring elements and/or said supporting device contains at least one stop section that mechanically contacts one of said vibration elements on at least one side face of said one vibration element that is angled with respect to said respective side face of said one vibration element averted from said measuring tube, and/or that limits a movement of said one vibration element perpendicularly to said side face at least on one side.
Prior arts made available fail to teach or fairly suggest the measuring device comprising the first vibration transducer having a vibration membrane or a vibration plate as said coupling element fastened to said supporting device and coupled to said measuring tube directly or via a coupling layer; a respective one of said vibration elements is disposed at a surface of said vibration membrane or said vibration plate averted from said measuring tube at mutually spaced excitation regions; and said vibration elements are supported jointly by said elastically deformed spring elements and said vibration membrane or said vibration plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sonnenberg et al. (8,904,881) teach transducers mounted to the flow tube and having a spring element and a support structure to support he transducer for making contact of the transducer element to the pipe. Kroemer et al. (2017/0122786) teach transducers mounted into cavities formed in the pipe with a supporting structure to provide pressing force to the transducer element. Ploss et al. (2019/0025112) teach transducers mounted to the flexural oscillation body. Fuji et al. (2013/0061686) teach transducer mounting arrangement with elastic coating material for supporting the transducer element to the pipe. Osone et al. (2004/0173029) teach transducer mount arrangement with a spring structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/8/2021